16. Objections have been filed to appellants' cost bill. The first three objections refer to printing. The last and fourth objection refers to the premium on appellant's bond.
Rule 19 of the Rules of the Supreme Court was amended on September 10, 1946, and section 2 thereof now reads as follows:
    "Section 2. The party awarded costs is entitled to recover the actual cost of printing his abstract and briefs (not exceeding 40 copies of each), in the sum of not more than $1.25 a page, including cover, in appeals perfected and original proceedings instituted prior to October 1, 1946, and not more than $1.50 a page, including cover, in appeals perfected and original proceedings instituted thereafter, unless for special reasons apparent on the record it shall be otherwise ordered."
This appeal, however, was perfected prior to this amendment, and it is therefore governed by the $1.25 rate. Appellants' abstract of record, including cover and index, consists of 20 pages, and at $1.25 a page should be $25.00. Appellants' first brief, including cover and index, is 130 pages, and there should be allowed for printing thereof $162.50. Appellants' reply brief, including cover and index, consists of 88 pages, *Page 440 
and there should be allowed for printing the same $110.00.
The fourth objection refers to an item for $800.00 for the premium upon the appeal bond. The item in the cost bill shows that this charge is for two years which would be at the rate of $400.00 a year. The appeal was perfected on February 25, 1946, and allowance should be made for 22 months, or a total of $733.33.
The costs will be retaxed as herein set forth. *Page 441